                                                                         FILED
                                                                   U.S.OISTivlCTCOUR"/
                   IN THE UNITED STATES DISTRICT COURT                SAVANNAH OIV.

                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                                                                   imnn 15 AHII: 16

                               SAVANNAH DIVISION                etERK.
                                                                     SO. DiST. OF 6A.

THE UNITED STATES OF AMERICA,

                Plaintiff,

                   V.                               4:18CR196


RAYMOND WARREN,

                Defendant.




                                    ORDER




     Counsel in the above-captioned case have advised the Court

that all pretrial motions have been complied with and/or that all

matters   raised    in   the    parties'   motions have been       resolved   by

agreement.     Therefore,       a   hearing    in    this   case    is   deemed

unnecessary.    All motions are dismissed.



    so ORDERED, this           /S^day
                               /-*          October, 2018.




                                           ED STATES MAGISTRATE JUDGE
                                        THERN DISTRICT OF GEORGIA
